In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 11-322V
                                         (Not to be published 1)

**************************
                                         *
JODI M. ROWE, as Personal Representative *
of the Estate of PATRICIA CARTER HYDE *
                                         *                               Filed: October 28, 2013
                     Petitioner,         *
                                         *                               Decision by Stipulation; Damages;
                v.                       *                               Influenza Vaccine; Transverse
                                         *                               Myelitis (TM)
SECRETARY OF HEALTH AND                  *
HUMAN SERVICES                           *
                                         *
                     Respondent.         *
                                         *
**************************


                                                    DECISION

HASTINGS, Special Master.

        This is an action seeking an award under the National Vaccine Injury Compensation
Program 2 on account of an injury suffered by Patricia Carter Hyde, which eventually led to her
death. On October 25, 2013, counsel for both parties filed a Stipulation, stipulating that a
decision should be entered granting compensation. The parties have stipulated that petitioner
shall receive the following compensation:

         Lump Sum

       Respondent shall make a lump sum payment of $235,000.00, in the form of a check
payable to Jodi M. Rowe, as Personal Representative of the Estate of Patricia Carter Hyde. This

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion
for redaction must include a proposed redacted decision. If, upon review, I agree that the identified material fits
within the requirements of that provision, I will delete such material from public access.
2
 The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa-10          et seq. (2006 ed.).
Hereinafter, for ease of citation, all "§" references will be to 42 U.S.C. (2006 ed.).
amount represents compensation for all damages that are available under 42 U.S.C. '300aa-
15(a).

        Under the statute governing the Program, as well as the “Vaccine Rules” adopted by this
court, the special master must now enter a decision endorsing that stipulation, and the clerk must
enter judgment, in order to authorize payment of the award. See § 300aa-12(d)(3)(A) and (e)(3);
§ 300aa-13(a); Vaccine Rules 10(a), 11(a). 3

       I have reviewed the file, and based on that review, I conclude that the parties’ stipulation
appears to be an appropriate one. Accordingly, my decision is that a Program award shall be in
the form of a lump sum payment, as provided above. In the absence of a timely-filed motion for
review of this Decision, the clerk shall enter judgment in accordance herewith.

IT IS SO ORDERED.

                                                               /s/ George L. Hastings, Jr.
                                                                   George L. Hastings, Jr.
                                                                   Special Master




3
 The “Vaccine Rules of the United States Court of Federal Claims” are found in Appendix B of the Rules of the
United States Court of Federal Claims.